Citation Nr: 1422415	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-43 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent for bilateral tinnitus.

3.  Entitlement to service connection for sleep problems with headaches and fatigue.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1971 to May 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board notes that the Veteran was initially represented by The Marine Corps League, but he changed representation to The American Legion in December 2010.  The appropriate VA forms are associated with the claims file and the Board acknowledges this change.
 
The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in April 2014.  A transcript of that hearing has been associated with the claims file.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system. 
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand for further development is necessary in this case.  The Veteran contends that his last VA audiological examination of record, dated June 2009, no longer reflects his current hearing disability.  While he has submitted a private audiological examination dated April 2014, that indeed shows a worsening in his hearing, that examination report does not contain all of the relevant information the Board needs to rate the Veteran's hearing loss disability under VA law.  As such, the Veteran should be afforded a new examination.

Additionally, remand is required regarding tinnitus and sleep problems.  In the Veteran's September 2010 substantive appeal, he requested a hearing before the Board for all issues listed in the August 2010 statement of the case (SOC).  The SOC listed three issues:  hearing loss; tinnitus; and sleep problems.  The Board held a hearing in April 2014, but only addressed hearing loss.  Without an express withdrawal of the remaining issues on appeal, remand is required to provide the Veteran with a Board hearing regarding tinnitus and sleep problems.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claims for tinnitus and sleep problems, schedule the Veteran for a Board hearing at the earliest opportunity.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration

2.  Regarding the claim for hearing loss, contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a new VA examination to determine the severity and manifestation of any bilateral hearing loss that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim regarding hearing loss should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


